                                            Case 5:19-cv-05787-JMG Document 40 Filed 08/27/20 Page 1 of 1




                                                                                                          \
     ... ,~-·-· -     -·---- - ··----· -
    OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT
     504 HAMILTON STREET
                                           ------·------                                              ~~ ~ ~ ·:·~:~j:?r~~:~~~~~~ ·~~:~.';\;~~~·d:~:::~Y- ·
                                                                                                        ...    l




                                                                                                                   . ·:r~\~~   -~·:{[/:
                                                                                                                   · f~l::-J .f~~~~rz. ·~!~~)                   11
                                                                                                                                                                                            v·       .


                                                                                                                                                                                             US POSTAGE
                                                                                                                                                                                             FIRST-CLASS
                                                                                                                                                                                              FROM 18 101
                                                                                                                                                                                              MAR 06 2020
                                                                                                                                                                                                                    1·
                                                                                                                                                                                                         $Q~OQ U:::·~: ~
                                                                                                                                                                                                                            • ~
                                                                                                                                                                                                                                o··
                                                                                                                                                                                                                            - . ::!
                                                                                                                                                                                                                                ~
     ALLENTOWN, PA 18101                                                                                           ti"~~~i~~.j~2 .l                                                              ·       ~Tcia      ·· "'
          OFFICIAL BUSINESS
     PENALTY FOR PRIVATE USE, $300




                                              1l••11' •'1 •' '11 II''·'·' II11 I'1•I•'I·1•1•'11I•••11I1• II1• II·1·'111
                                              BRIAN JAMES SHEARER                                                                                                           ~.·                                     ,;..# •
                                              JUSTICE CATALYST LAW                                                                                                                                                  ~
                                                                                                                                                                                     ~.i         I~~ l~'4,
                                                                                                                                                                                                 .•• • ,     i')•
                                                                                                                                                                                                                    -                      ~
                                                                                                                                                                                    ~~ ~~u,
                                                                                                                                                                                                                        t
                                              BROOKLYN NY 11201                                                                                                                            ""'   ,;,)'~--', .•11~
                                                                                                                                                                                                                                          1:.'

                                                                                                              !~!X!:!                       ::.. i: a        c ::    :t ! '..; "'          - ... - - - - -
                                                                                                                                                                                           G\~l:l~/..,r:./;JDt
                                                                                                                                                                                               ..... :-· ·~
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      i
                                                                                                                                          RETURN TO SENDER                                                                            l
                                                                                                                                                                         i>.s
                                                                                                                         MOT
                                                                                                                         -
                                                                                                                                      o~i   TVF*Atii
                                                                                                                                          -uN'AiL.E            fo·  i=
                                                                                                                                                                         FORWA~ o
                                                                                                                                                                                    ADoRt:s·"-ED
                                                                                                                                                                                                 --                                   i
                                                  .: -i ..... .- •
                                                  .l. ...
                                                                     .!
                                                                                    :.!TF
                                                                          - . ,,. ••• ,,._,,_, __ _

                                                            f !":t r;-:t~::i::::s:~f~
                                                                                                              S,C              i.8i.01.1:Si.S99-                         ="2'.!..1g-e1003-09-4l.
                                                                                                                          1111 11 111i1, 111 (1i 11 11 11, 11 11 i 111!,1,IiI111, 1 • 1ii 11i111 lrl ·i. !u.'                         I
